                 Case 2:19-cv-01377-JCC Document 39 Filed 05/06/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RODNEY RICARDO BROWN,                                   CASE NO. C19-1377-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JP MORGAN CHASE BANK NA,

13                             Defendant.
14

15          This matter comes before the Court pursuant to the Court’s order granting Defendant’s
16   motion for judgment on the pleadings (Dkt. No. 32) and Defendant’s status report on third-party
17   Defendant Dorothy Brown’s bank account as of May 1, 2020 (Dkt. No. 38). On April 28, 2020,
18   the Court granted Defendant’s interpleader action and ordered Defendant pay the funds
19   remaining in Ms. Brown’s Chase Total Checking Account with an account number ending in
20   5725, held jointly with Plaintiff Rodney Ricard Brown, into the court registry. (Dkt. No. 32 at 1,
21   5–6.) Defendant states that the balance in that account as of May 1, 2020, is $58,759.35. (Dkt.
22   No. 38.) Therefore, Defendant is hereby ORDERED to pay $58,759.35 into the court registry.
23          //
24          //
25          //
26          //


     ORDER
     C19-1377-JCC
     PAGE - 1
              Case 2:19-cv-01377-JCC Document 39 Filed 05/06/20 Page 2 of 2




 1          DATED this 6th day of May 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1377-JCC
     PAGE - 2
